Case: 13-11468   Date Filed: 03/11/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11468
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-02544-JOF



ANTHONY SCHMIDT,

                                                           Plaintiff-Appellant,

                                   versus

CITY OF ATLANTA,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 11, 2014)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 13-11468    Date Filed: 03/11/2014   Page: 2 of 6


      Anthony Schmidt appeals the district court’s grant of summary judgment on

his retaliation claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-3(a). Schmidt contends that the district court erred in granting the City of

Atlanta’s motion for summary judgment because he had established a prima facie

case of retaliation.

                                          I.

      Schmidt began working for the City in January 2007 as a Senior Safety and

Training Officer in the Department of Watershed Management’s Office of Safety

and Security. He was promoted to Principal Safety and Training Officer in

February 2008, and in that role, he also took on the special project of building a

safety and security database related to the Watershed Department’s work.

      For reasons not relevant to this appeal, in May 2010 Schmidt filed a

discrimination claim against the City with the Equal Employment Opportunity

Commission, alleging racial discrimination. One year later, in May of 2011, he

filed a grievance, this time through his union, in response to a formal reprimand he

had received for using foul and offensive language toward a supervisor. That same

month, the City hired Jo Ann Macrina to be the Watershed Department’s new

Commissioner. As Commissioner, Macrina oversaw the entire Watershed

Department and sought to restructure it to improve its efficiency. As part of her




                                          2
              Case: 13-11468     Date Filed: 03/11/2014    Page: 3 of 6


restructuring efforts, Macrina ultimately let go three Watershed Department

employees, one of whom was Schmidt.

      Before Schmidt’s employment was terminated on September 14, 2011,

Macrina had two interactions with him. First, she personally met with him in June

of 2011 to talk about the safety and security database that he had been working on,

a meeting that led her to conclude that neither Schmidt nor his database would fit

into her restructuring plans. Second, on July 15, 2011, she responded by letter to

Schmidt’s May 2011 grievance. In that letter, she rejected Schmidt’s allegation

that the reprimand he had received was somehow a form of retaliation for his 2010

EEOC claim.

      Schmidt later sued the City under 42 U.S.C. § 2000e-3(a), alleging that he

had been terminated in retaliation for his 2010 EEOC claim. The district court

granted summary judgment to the City, finding that Schmidt had not established a

prima facie case of retaliation because he had not shown a causal link between his

EEOC claim and his firing. This is Schmidt’s appeal.

                                          II.

      We review de novo a district court’s grant of summary judgment, viewing

all of the facts in the record in the light most favorable to the non-moving party.

Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary

judgment is appropriate if “there is no genuine dispute as to any material fact and


                                          3
              Case: 13-11468     Date Filed: 03/11/2014    Page: 4 of 6


the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“Speculation does not create a genuine issue of material fact.” Shiver v. Chertoff,

549 F.3d 1342, 1343 (11th Cir. 2008) (quotation marks and emphasis omitted).

      To establish a prima facie case of retaliation under 42 U.S.C. § 2000e-3(a), a

plaintiff must show that: (1) he engaged in a statutorily protected activity; (2) he

suffered a materially adverse action; and (3) there was a causal relation between

the events. Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir.

2001). A plaintiff may establish a causal connection by demonstrating that the

protected activity and the employer’s adverse action “are not completely

unrelated.” Id. at 1266. One way the plaintiff can demonstrate that the events are

“not completely unrelated” is by showing a close temporal proximity between the

employer’s discovery of the protected activity and the adverse action against the

plaintiff. Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). But temporal

proximity, without more, must be “very close.” Thomas v. Cooper Lighting, Inc.,

506 F.3d 1361, 1364 (11th Cir. 2007) (quotation marks omitted). A three to four-

month gap between a protected activity and the adverse action is too long to show

a causal connection, while a one-month gap can suffice to show a link. Thomas,
506 F.3d at 1364; Higdon, 393 F.3d at 1220.

      Here Schmidt has not established when Macrina learned of his EEOC claim.

He speculates, however, that Macrina discovered the EEOC claim on July 15,


                                          4
              Case: 13-11468     Date Filed: 03/11/2014    Page: 5 of 6


2011, when she sent the letter rejecting the allegation that he had been reprimanded

in retaliation for that claim. The July 15 letter came only seven weeks before

Schmidt’s September 14, 2011 firing, and based on that temporal proximity,

Schmidt contends that there is a causal link between the two events. We disagree.

While Macrina’s letter demonstrates that she was aware of Schmidt’s EEOC claim

by July 15, the letter does not indicate that she learned about the claim only then.

Macrina may have learned of Schmidt’s EEOC claim in May 2011 on the date she

was hired. She may have looked into the claim in June 2011 when preparing a

response to Schmidt’s grievance. Whatever the case may be, the record does not

indicate that Macrina did not learn of the EEOC claim until July 15, and we will

not speculate that was when she did. See Raney v. Vinson Guard Serv., Inc., 120
F.3d 1192, 1197 (11th Cir. 1997) (requiring more than evidence of “mere curious

timing coupled with speculative theories” to show when a defendant became aware

of a plaintiff’s protected expression); Shiver, 549 F.3d at 1343.

      Schmidt asserts that certain circumstantial evidence also supports a causal

connection between his EEOC claim and his firing. While circumstantial evidence

can be used to show a causal connection between events, Goldsmith v. City of

Atmore, 996 F.2d 1155, 1163 (11th Cir. 1993), the circumstances here do not

indicate that Schmidt’s EEOC claim and his firing were causally linked. Thus,




                                          5
               Case: 13-11468     Date Filed: 03/11/2014     Page: 6 of 6


temporal proximity is the only evidence that Schmidt has for causation, and under

the facts of this case, it is not enough to create a genuine issue of material fact.

      In conclusion, Schmidt has not demonstrated that his firing and his EEOC

claim are causally connected or that a genuine dispute of material fact exists with

respect to that causal link. Because Schmidt has not established a prima facie case

for retaliation, the district court properly granted summary judgment to the City on

Schmidt’s claim.

      AFFIRMED.




                                            6